Citation Nr: 0205582	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, due to exposure to ionizing radiation.

2.  Entitlement to service connection for a skin disorder, 
claimed as psoriasis, due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran had active duty from August 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California which denied service connection 
for bilateral cataracts due to exposure to ionizing 
radiation, and a rating action in February 1998 by the Reno, 
Nevada RO which denied service connection for a skin 
disorder, claimed as psoriasis, due to exposure to ionizing 
radiation.

In February 1999, the Board issued a decision denying 
entitlement to service connection for the disabilities at 
issue.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pleadings were submitted to the Court on behalf of the 
appellant and by the VA.  In June 2001, the Court issued an 
Order which vacated the Board's February 1999 decision, and 
remanded the issues on appeal.

In October 2001, the Board wrote to the veteran's 
representative noting that the veteran could submit 
additional argument and evidence in support of the appeal and 
that such additional argument or evidence must be forwarded 
to the Board within 90 days.  Additional argument in support 
of the veteran's appeal was received from the veteran's 
attorney in January 2002.  Accordingly, the veteran's appeal 
may now be considered by the Board.


REMAND

There is no dispute that the appellant was exposed to 
ionizing radiation in service during Operation CASTLE, a 
series of atmospheric nuclear tests conducted at Bikini and 
Eniwetok Atolls in the Pacific Ocean in 1954.  In September 
1992, in accordance with the provisions of 38 C.F.R. § 3.311, 
the RO obtained a dose estimate of such exposure from the 
Defense Nuclear Agency (DNA).  The DNA report indicated the 
appellant's "total external dose for Operation CASTLE [was] 
0.848 rem gamma" with "an upper bound of 1.5 rem gamma."  
In September 1993, the Under Secretary for Benefits, through 
the Assistant Chief Medical Director for Environmental 
Medicine (ACMD), determined, based on the September 1992 DNA 
report, that it was "highly unlikely that [a disability at 
issue could] be attributed to exposure to ionizing radiation 
in service."  In December 1997, the RO obtained from the 
Defense Special Weapons Agency (DSWA), a new, upwardly 
revised, dose estimate that indicated the appellant was 
exposed to a total external dose of "1.1" rem gamma with an 
"upper bound [of] 1.7" rem gamma.  The upwardly revised 
December 1997 dose estimate from DSWA has not been forwarded 
to the Under Secretary for Benefits for consideration 
pursuant to 38 C.F.R. § 3.311(b)(1) and (c), to include an 
advisory medical opinion from the VA Under Secretary for 
Health, if appropriate.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat 2096 
(Nov. 9, 2000) (VCAA) (codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) was enacted.  The VCAA, inter alia, 
amended 38 U.S.C. § 5107(a) to eliminate the well-grounded 
claim requirement.  VCAA § 4.  Pursuant to section 7(a)(2) of 
the VCAA, that amendment to section 5107 is applicable to 
"any claim ... filed before the date of the enactment of [the 
VCAA] and not final as of that date."  VCAA § 7(a).  The 
VCAA also amended 38 U.S.C. § 5103 ('Notice to claimants of 
required information and evidence") and added 38 U.S.C. 
§ 5103A ("Duty to assist claimants").  VCAA § 3(a).  The 
Court has held "that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment."  Holliday v. Principi, 14 Vet.App. 280 
(2001).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should forward to the VA Under 
Secretary for Benefits the Defense 
Special Weapons Agency's December 1997 
upwardly revised dose estimate that 
indicated the appellant was exposed to a 
total external dose of "1.1" rem gamma 
with an "upper bound [of] 1.7" rem 
gamma during service, for consideration 
pursuant to 38 C.F.R. § 3.311(b)(1) and 
(c), to include an advisory medical 
opinion from the VA Under Secretary for 
Health, if appropriate.  

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
Additionally, any further notification 
and development action necessary under 
the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) should be 
accomplished.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

3.  The RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





